Per Curiam:
We recently held that this complaint does not state facts sufficient to constitute-a cause of action. (See Hawes v. Dunlop, No, 1, 136 App. Div. 629.) Any answer is good enough for a bad complaint. Therefore this answer was good enough. Order reversed, with ten dollars costs and disbursements, and motion denied, with ten dollars Costs. Present — Clarke, McLaughlin, Laughlin, Scott and Dowling, JJ. Order reversed, with tén dollars costs and disbursements, and motion denied, with ten dollars costs.